DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 01/19/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 11 – 14 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Hopkins, III (US 8346578).

Claim 1, Riland discloses a method comprising: determining an upcoming weather event, and one or more areas expected to be affected by the upcoming weather event based on outputs from a plurality of sensors monitoring features of weather events [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS]
determining that a likelihood of damage associated with the upcoming weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information [see at least p0044 and p0115 – URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers; in some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. The criteria for setup can include the damage prediction, the time/days ahead, the confidence levels and/or the geographic regions the alert is enabled for]; and
based on the likelihood of damage being greater than the threshold, determining severity information associated with the upcoming weather event [see p0074, p0015 -  In some embodiments, when the forecast or confidence metric changes more than a specified amount, an alert can be generated (e.g., if a particular damage prediction for a sub-area goes from a low probability to a high probability, or other threshold is reached, the color can change or flash to alert a user, and in some embodiments, mobile resource allocation plans can be updated based on the change, such as directing a crew in one area to move closer to the newly-high probability damage area; URAMS can also be configured to provide alerts and alerting functionality, including alerting for model predictions of a certain severity for a certain geographic area so a user can respond effectively and in a timely fashion. In some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions; Also see p0049 - In some embodiments, GIS data 605 can be real-time or near real time, e.g., as determined by satellite imaging or on-site sensors. For example, satellite or drone imaging may identify tree coverage, vegetation affected by drought, etc.];
Riland does not specifically teach determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information; performing, subsequent to the 
However, Hopkins, III discloses systems and methods that receive and process overhead imagery and more particularly to systems and methods that receive and process overhead imagery as an input to risk assessment systems [see Col. 1, ll. 19 – 24].
Further disclosing, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information [See at least Figs 2a, 5a and Col 2, ll. 36 – 47, Col 6, ll. 35 - 42 and Col 9, ll. 48 – Col 10, ll. 32 – 43 – Any number of image analysis techniques may be used to detect damage. One aspect of detecting damage may also include comparing baseline images (such as taken when the property was first insured, or some time prior to a potentially damaging event) to a current image and noting the differences between the two. Any difference could be considered damage to the property; At block 505, overhead images are received into the system. The overhead images contain a plurality of properties, each of which may be insured by an insurance company; the footprint of a weather event may be forecast. This may be through publicly available forecast models, such as promulgated by the National Oceanic and Atmospheric Association (NOAA), or through proprietary forecast models. The footprint of the weather event is a representation of the path of a storm through an area and may include areas of higher winds, or rain. Each of those represent larger risks to properties 

performing, subsequent to the upcoming weather event, an initial UAV inspection of the one or more areas to identify ones of the determined properties for which to perform detailed UAV inspections [see at least Fig 5B as it uses Fig 2a systems – see Col 2, ll. 36 – 47, Col 6, ll. 35 - 42    and Col 11, ll. 14 – 32 - At block 550, an event forecast is received. This event may include, without limitation, a weather event, a terrorist event, an industrial accident, military invasion and the like. Each of these types of events presents differing hazards to an insured person in an area affected by them. Specific reference may be made herein to weather events, though the operations described herein have equal applicability to the other event types.  At block 555, a present risk to an insured person is determined using the forecast received at block 550 and risk information for the property in which the insured person resides. The risk information can be a representation to the damage that could occur during the event to the property. This damage may lead to bodily harm for the insured; one aspect of detecting damage may also include comparing baseline images (such as taken when the property was first insured, or some time prior to a potentially damaging event) to a current image and noting the differences between the two. Any difference could be considered damage to the property];
and generating one or more flight plans for at least one of the UAVs to navigate to perform the detailed UAV inspections of the ones of the determined properties [see at least Col 12, ll. 27 – 43 - the survey may be performed as the unmanned aerial vehicle  slight variations in the flight path may be used to achieve the dual objectives of performing the primary task and surveying properties proximate to the flight path on the way to the location of the primary task. For example, the primary task may be to survey the roof of a house for an insurance adjustment operation. On the way to the house, or while the aerial vehicle is at the house, other properties on the flight path or nearby the destination house may be recorded on video for later analysis].

Therefore, it would have been obvious to modify Riland to include determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information; performing, subsequent to the upcoming weather event, an initial UAV inspection of the one or more areas to identify ones of the determined properties for which to perform detailed UAV inspections; and generating one or more flight plans for at least one of the UAVs to navigate to perform the detailed UAV inspections of the ones of the determined properties, in order to enhance planning and resources which more specific information by the UAV can provide. 






Claim 2, Riland as modified discloses the method of claim 1, wherein determining the upcoming weather event and the one or more areas expected to be affected by the upcoming weather event based on the outputs from the plurality of sensors monitoring features of weather events comprises: parsing one or more content items maintained by a governmental entity associated with weather events.
Riland discloses  a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; receiving historical fixed-location utility asset functionality data (from, by way of non-limiting example, a utility's database, a geographic record, governmental and/or municipal database, and/or the like) for the given region [see p0088 and p0126].


Claim 3, Riland as modified discloses the method of Claim 1, wherein determining severity information associated with the upcoming weather event comprises: identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event 
Riland discloses  the URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or  [see p0088 and p0024]. 

Claim 4, Riland as modified discloses the method of Claim 3, wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
Riland discloses identifying which assets are at risk, predicting the extent of damage of the assets at risk, identifying customers with potential to be affected by the forecasted severe weather and/or asset damage, planning and managing workforce and inventory of material critical for restoration efforts, and supporting mutual assistance decisions with relevant information [see p0023]; URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.)[see at least p0088]. 







Claim 11, Riland discloses a non-transitory computer storage medium storing instructions operable to cause one or more processors to: determine an upcoming weather event and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of upcoming weather events [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS]
determining that a likelihood of damage associated with the upcoming weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information [see at least p0044 and p0115 – URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers; in some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. The criteria for setup can include the damage prediction, the time/days ahead, the confidence levels and/or the geographic regions the alert is enabled for]; and
based on the likelihood of damage being greater than the threshold, determining severity information associated with the upcoming weather event [see p0074, p0015 -  In some embodiments, when the forecast or confidence metric changes more than a specified amount, an alert can be generated (e.g., if a particular damage prediction for a sub-area goes from a low probability to a high probability, or other threshold is reached, the color can change or flash to alert a user, and in some embodiments, mobile resource allocation plans can be updated based on the change, such as directing a crew in one area to move closer to the newly-high probability damage area; URAMS can also be configured to provide alerts and alerting functionality, including alerting for model predictions of a certain severity for a certain geographic area so a user can respond effectively and in a timely fashion. In some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for Also see p0049 - In some embodiments, GIS data 605 can be real-time or near real time, e.g., as determined by satellite imaging or on-site sensors. For example, satellite or drone imaging may identify tree coverage, vegetation affected by drought, etc.];
Riland does not specifically teach determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information; performing, subsequent to the upcoming weather event, an initial UAV inspection of the one or more areas to identify ones of the determined properties for which to perform detailed UAV inspections; and generating one or more flight plans for at least one of the UAVs to navigate to perform the detailed UAV inspections of the ones of the determined properties.
However, Hopkins, III discloses systems and methods that receive and process overhead imagery and more particularly to systems and methods that receive and process overhead imagery as an input to risk assessment systems [see Col. 1, ll. 19 – 24].
Further disclosing, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information [See at least Figs 2a, 5a and Col 2, ll. 36 – 47, Col 6, ll. 35 - 42 and Col 9, ll. 48 – Col 10, ll. 32 – 43 – Any number of image analysis techniques may be used to detect damage. One aspect of detecting damage may also include comparing baseline images (such as taken when the property was first insured, or some time prior to a potentially damaging event) to a current image and noting the differences between the two. Any difference could be considered damage to the property; at block 505, overhead images are received into the system. The overhead images contain a plurality of properties, each of which may be insured by an insurance 

performing, subsequent to the upcoming weather event, an initial UAV inspection of the one or more areas to identify ones of the determined properties for which to perform detailed UAV inspections [see at least Fig 5B as it uses Fig 2a systems – see Col 2, ll. 36 – 47, Col 6, ll. 35 - 42    and Col 11, ll. 14 – 32 - At block 550, an event forecast is received. This event may include, without limitation, a weather event, a terrorist event, an industrial accident, military invasion and the like. Each of these types of events presents differing hazards to an insured person in an area affected by them. Specific reference may be made herein to weather events, though the operations described herein have equal applicability to the other event types.  At block 555, a present risk to an insured person is determined using the forecast received at block 550 and risk information for the property in which the insured person resides. The risk information can be a representation to the damage that could occur during the event to the property. This damage may lead to bodily harm for the insured; one aspect of detecting damage may also include comparing baseline images (such as taken when the property was first insured, or 
and generating one or more flight plans for at least one of the UAVs to navigate to perform the detailed UAV inspections of the ones of the determined properties [see at least Col 12, ll. 27 – 43 - the survey may be performed as the unmanned aerial vehicle is heading out to or returning from another service call, thereby optimizing flight time by surveying properties that the aerial vehicle would have been flying over anyway. In some instances, slight variations in the flight path may be used to achieve the dual objectives of performing the primary task and surveying properties proximate to the flight path on the way to the location of the primary task. For example, the primary task may be to survey the roof of a house for an insurance adjustment operation. On the way to the house, or while the aerial vehicle is at the house, other properties on the flight path or nearby the destination house may be recorded on video for later analysis].
Therefore, it would have been obvious to modify Riland to include determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information; performing, subsequent to the upcoming weather event, an initial UAV inspection of the one or more areas to identify ones of the determined properties for which to perform detailed UAV inspections; and generating one or more flight plans for at least one of the UAVs to navigate to perform the detailed UAV inspections of the ones of the determined properties, in order to enhance planning and resources which more specific information by the UAV can provide. 




Claim 12, Riland as modified discloses the non-transitory computer storage medium of claim 11, wherein, to determine the upcoming weather event and the one or more areas expected to be affected by the upcoming weather event based on the outputs from the plurality of sensors monitoring features of weather events the instructions, when executed by the one or more processors, cause the one or more processors to: parse one or more content items maintained by a governmental entity associated with weather events. 
Riland discloses  the URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; receiving historical fixed-location utility asset functionality data (from, by way of non-limiting example, a utility's database, a geographic record, governmental and/or municipal database, and/or the like) for the given region [see p0088 and p0126]. 

Claim 13, Riland as modified discloses the non-transitory computer storage medium of claim 11, wherein the instructions are operable to cause the one or more processors to: determine severity information associated with the weather event, wherein the properties to be inspected are determined based on the severity information.
Riland discloses the URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of see p0088 and p0024].
Claim 14, Riland as modified discloses the non-transitory computer storage medium of claim 13, wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake. 
Riland discloses identifying which assets are at risk, predicting the extent of damage of the assets at risk, identifying customers with potential to be affected by the forecasted severe weather and/or asset damage, planning and managing workforce and inventory of material critical for restoration efforts, and supporting mutual assistance decisions with relevant information [see p0023]; URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.) [see at least p0088]. 









Claim 21, Riland discloses a system comprising: one or more computer systems including a job determination engine and a weather event determination engine, wherein the weather event determination engine is configured to determine an upcoming weather event and one or more areas expected to be affected by the upcoming weather event based on outputs from a plurality of sensors monitoring features of weather events, [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS];
 [see at least p0044 and p0115 – URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers; in some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. The criteria for setup can include the damage prediction, the time/days ahead, the confidence levels and/or the geographic regions the alert is enabled for]

determine severity information associated with the upcoming weather event based on the likelihood of damage being greater than the threshold, [see p0074, p0015 -  In some embodiments, when the forecast or confidence metric changes more than a specified amount, an alert can be generated (e.g., if a particular damage prediction for a sub-area goes from a low probability to a high probability, or other threshold is reached, the color can change or flash to alert a user, and in some embodiments, mobile resource allocation plans can be updated based on the change, such as directing a crew in one area to move closer to the newly-high 

Riland does not specifically teach and determine properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information prior to the upcoming weather event, and wherein the job determination engine is configured to generate one or more flight plans for at least one of the UAVs to navigate to perform detailed UAV inspections of ones of the determined properties based on an initial UAV inspection of the one or more areas performed to identify the ones of the determined properties subsequent to the upcoming weather event.
However, Hopkins, III discloses systems and methods that receive and process overhead imagery and more particularly to systems and methods that receive and process overhead imagery as an input to risk assessment systems [see Col. 1, ll. 19 – 24].
Further disclosing, determine properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information prior to the upcoming weather event [See at least Figs 2a, 5a and Col 2, ll. 36 – 47, Col 6, ll. 35 - 42 and Col 9, ll. 48 – Col 10, ll. 32 – 43 – Any number of image analysis techniques may be used to detect damage. One aspect of detecting damage may also include comparing baseline images (such as taken when the property was first insured, or some time prior to a potentially damaging event) to a current image and noting the differences between the two. Any difference could be considered damage to the property; at block 505, overhead images are received into the system. The overhead images contain a plurality of properties, each of which may be insured by an insurance company; the footprint of a weather event may be forecast. This may be through publicly available forecast models, such as promulgated by the National Oceanic and Atmospheric Association (NOAA), or through proprietary forecast models. The footprint of the weather event is a representation of the path of a storm through an area and may include areas of higher winds, or rain. Each of those represent larger risks to properties within the footprint of the weather event. The subset of properties identified above may be further reduced to only those properties within the footprint of the event];

wherein the job determination engine is configured to generate one or more flight plans for at least one of the UAVs to navigate [see at least Col 12, ll. 27 – 43 - the survey may be performed as the unmanned aerial vehicle is heading out to or returning from another service call, thereby optimizing flight time by surveying properties that the aerial vehicle would have been flying over anyway. In some instances, slight variations in the flight path may be used to achieve the dual objectives of performing the primary task and surveying properties proximate to the flight path on the way to the location of the primary task. For example, the primary task may be to survey the roof of a house for an insurance adjustment operation. On the 
 to perform detailed UAV inspections of ones of the determined properties based on an initial UAV inspection of the one or more areas performed to identify the ones of the determined properties subsequent to the upcoming weather event [see at least Fig 5B as it uses Fig 2a systems – see Col 2, ll. 36 – 47, Col 6, ll. 35 - 42    and Col 11, ll. 14 – 32 - At block 550, an event forecast is received. This event may include, without limitation, a weather event, a terrorist event, an industrial accident, military invasion and the like. Each of these types of events presents differing hazards to an insured person in an area affected by them. Specific reference may be made herein to weather events, though the operations described herein have equal applicability to the other event types.  At block 555, a present risk to an insured person is determined using the forecast received at block 550 and risk information for the property in which the insured person resides. The risk information can be a representation to the damage that could occur during the event to the property. This damage may lead to bodily harm for the insured; one aspect of detecting damage may also include comparing baseline images (such as taken when the property was first insured, or some time prior to a potentially damaging event) to a current image and noting the differences between the two. Any difference could be considered damage to the property];
Therefore, it would have been obvious to modify Riland to include and determine properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information prior to the upcoming weather event, and wherein the job determination engine is configured to generate one or more flight 

Claim 22, Riland as modified discloses the system of claim 21, wherein to determine the upcoming weather event and the one or more areas expected to be affected by the upcoming weather event based on the outputs from the plurality of sensors monitoring features of weather events, the weather event determination engine is configured to: U.S. Patent Application Serial No. 15/852,504Page 8 of 12 Reply responsive to Office Action dated March 25, 2021 Reply dated: July 20, 2021 parse one or more content items maintained by a governmental entity associated with weather events.
Riland discloses the URAMS system which provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the historical fixed-location utility asset functionality data (from, by way of non-limiting example, a utility's database, a geographic record, governmental and/or municipal database, and/or the like) for the given region [see p0088 and p0126]. 

Claim 23, Riland as modified discloses the system of claim 21, wherein to determine the severity information associated with the upcoming weather event, the weather event determination engine is configured to: identify a type of the upcoming weather event along with the severity information associated with the upcoming weather event.
Riland discloses the URAMS system which provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS [see p0088 and p0024].

Claim 24, Riland as modified discloses system of claim 23, wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
Riland discloses identifying which assets are at risk, predicting the extent of damage of the assets at risk, identifying customers with potential to be affected by the forecasted severe weather and/or asset damage, planning and managing workforce and inventory of material critical for restoration efforts, and supporting mutual assistance decisions with relevant information [see p0023]; URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.) [see at least p0088]. 



Claims 5 – 7, 10, 15 -17, 20, 25 -27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Hopkins, III (US 8346578) and Richman (US 9609288).

Claim 5, Riland as modified discloses the method of claim 1, but does not specifically disclose wherein determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprises: triggering a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage; obtaining sensor information from the initial inspection; and analyzing the sensor information to identify, as the determined properties, properties that are to be inspected in more detail.
However, Richman discloses wherein determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprises [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
triggering a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage;  obtaining sensor information from the initial inspection; and analyzing the sensor information to identify, as the determined properties, properties [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 

Therefore, it would have been obvious to modify Riland as modified, to include determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprises: triggering a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage; obtaining sensor information from the initial inspection; and analyzing the sensor information to identify, as the determined properties, properties that are to be inspected in more detail,  in order to  reduces the overall time of inspection, and enables property to be maintained in safer conditions. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and intelligently react to contingencies, the risk of harm to the UAV or damage to surrounding people and property can be greatly reduced.





Claim 6, Riland as modified discloses the method of claim 5, but does not specifically disclose wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage.
However, Richman discloses wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage [see Col 5, ll. 19 – 30; Optionally, the initial flight operation can be performed with a first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, and 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Also teaching the operator 12 can select an area of the rooftop 30 that he/she determines to be damaged or likely to be damaged. Since the UAV 10 therefore has image data of the damaged area 32, the UAV 10 can utilize one or more visual classifiers and/or computer vision algorithms, to determine that the center of the images being obtained during descent correspond to the image data of the damaged area 32. Optionally, the UAV 10 can have information describing a 3D model of the property 20 [Col 16, ll. 20 – 42].


Claim 7, Riland as modified discloses the method of claim 6, but does not specifically disclose further comprising: generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail.
However, Richman discloses further comprising: generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail [see Col 4, ll. 35 – 48 and Col 5, ll. 19 – 30 - cloud system can generate information describing one or more jobs to be performed by a UAV, optionally in concert with an operator using a user device (such as a ground control system, including a laptop, tablet, and so on) that is in communication with the UAV; flight plan contingencies may be created using the cloud system or user device; first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, and 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].

Therefore, it would have been obvious to modify Riland as modified, to include generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and intelligently react to contingencies, the risk of harm to the UAV or damage to surrounding people and property can be greatly reduced.


Claim 10, Riland as modified discloses the method of claim 1, but does not specifically disclose further comprising: generating jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected, or a geofence boundary representing a geospatial boundary in which a UAV of the UAVs performing an inspection is limited.
However, Richman discloses generating jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected, or a geofence boundary representing a geospatial boundary in which a UAV of the UAVs performing an inspection is limited [see at least Col. 3, ll. 5 – 35 - To determine information associated with a job, the cloud system can access property information for an input property (e.g., from public and/or private databases via an application program interface (API)), and determine a property boundary for the property. The property information received by the cloud system can be of various data types, for example, parcel polygons, vector, rasterized, shape files, or other data types. For the particular property, the cloud system may create the geofence envelope based on the property shape data. The various data types ideally would have geolocation and/or coordinate information, such as latitudinal/longitudinal points for use in orienting and creating the geofence envelope].
Therefore, it would have been obvious to modify Riland as modified, to include generating jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected, or a geofence boundary representing a geospatial boundary in which a UAV of the UAVs performing an inspection is limited, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and intelligently react to contingencies, the risk of harm to the UAV or damage to surrounding people and property can be greatly reduced.








Claim 15, Riland as modified discloses the non-transitory computer storage medium of claim 11, but does not specifically disclose wherein, to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the likelihood of damage being greater than the threshold, the instructions, when executed by the one or more processors, to cause the one or more processors to: trigger a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage; obtain sensor information from the initial inspection; and analyze the sensor information to identify, as the determined properties, properties that are to be inspected in more detail.
However, Richman discloses wherein to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the likelihood of damage being greater than the threshold, the instructions, when executed by the one or more processors, to cause the one or more processors to [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
trigger a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage; obtain sensor information from the initial inspection; and analyze the sensor information to identify, as the determined properties, properties that are to be inspected in more detail. [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 
Therefore, it would have been obvious to modify Riland as modified, to include to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the likelihood of damage being greater than the threshold, the instructions, when executed by the one or more processors, to cause the one or more processors to: trigger a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage; obtain sensor information from the initial inspection; and analyze the sensor information to identify, as the determined properties, properties that are to be inspected in more detail, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and intelligently react to contingencies, the risk of harm to the UAV or damage to surrounding people and property can be greatly reduced.






Claim 16, Riland as modified discloses the non-transitory computer storage medium of claim 15, but does not specifically disclose wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage.
However, Richman discloses wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage [see Col 5, ll. 19 – 30; Optionally, the initial flight operation can be performed with a first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, and 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Also teaching the operator 12 can select an area of the rooftop 30 that he/she determines to be damaged or likely to be damaged. Since the UAV 10 therefore has image data of the damaged area 32, the UAV 10 can utilize one or more visual classifiers and/or computer vision algorithms, to determine that the center of the images being obtained during descent correspond to the image data of the damaged area 32. Optionally, the UAV 10 can have information describing a 3D model of the property 20 [Col 16, ll. 20 – 42].


Claim 17, Riland as modified discloses the non-transitory computer storage medium of claim 16, but does not specifically disclose wherein the instructions are operable to cause the one or more processors to: generate a user interface that includes the obtained sensor information; and receive user input specifying assignments of the properties that are to be inspected in more detail.
However, Richman discloses wherein instructions are operable to cause the one or more processors to: generate a user interface that includes the obtained sensor information; and receive user input specifying assignments of the properties that are to be inspected in more detail [see Col 4, ll. 35 – 48 and Col 5, ll. 19 – 30 - cloud system can generate information describing one or more jobs to be performed by a UAV, optionally in concert with an operator using a user device (such as a ground control system, including a laptop, tablet, and so on) that is in communication with the UAV; flight plan contingencies may be created using the cloud system or user device; first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, and 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Therefore, it would have been obvious to modify Riland as modified, to include wherein the instructions are operable to cause the one or more processors to: generate a user interface that includes the obtained sensor information; and receive user input specifying assignments of the properties that are to be inspected in more detail, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions.














Claim 20, Riland as modified discloses the non-transitory computer storage medium of claim 11, but does not specifically disclose wherein the instructions, when executed by the one or more processors, cause the one or more processors to: generate jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited.
However, Richman discloses wherein instructions, when executed by the one or more processors, cause the one or more processors to: U.S. Patent Application Serial No. 15/852,504Page 7 of 12Reply responsive to Office Action dated March 25, 2021 Reply dated: July 20, 2021generate jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited [see at least Col. 3, ll. 5 – 35 - To determine information associated with a job, the cloud system can access property information for an input property (e.g., from public and/or private databases via an application program interface (API)), and determine a property boundary for the property. The property information received by the cloud system can be of various data types, for example, parcel polygons, vector, rasterized, shape files, or other data types. For the particular property, the cloud system may create the geofence envelope based on the property shape data. The various data types ideally would have geolocation and/or coordinate information, such as latitudinal/longitudinal points for use in orienting and creating the geofence envelope].

Therefore, it would have been obvious to modify Riland as modified, to include wherein the instructions, when executed by the one or more processors, cause the one or 


Claim 25, Riland as modified discloses the system of claim 21, but does not specifically disclose wherein, to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information, the weather event determination engine is configured to: trigger a UAV of the UAVs to perform an initial inspection of the areas for damage; and obtain sensor information from the initial inspection; and analyze the sensor information to identify, as the determined properties, properties that are to be inspected in more detail.
However, Richman discloses wherein to determine the properties to be inspected comprises within the one or more areas by the one or more UAVs based on the severity information, the weather event determination engine is configured to: [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]
trigger a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage;  and obtain sensor information from the initial inspection; and analyze the sensor information to identify, as the determined properties, properties that are to be inspected in more detail [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 
Therefore, it would have been obvious to modify Riland as modified, to include to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information, the weather event determination engine is configured to: trigger a UAV of the UAVs to perform an initial inspection of the areas for damage; and obtain sensor information from the initial inspection; and analyze the sensor information to identify, as the determined properties, properties that are to be inspected in more detail, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and 






Claim 26, Riland as modified discloses the system of claim 25, but does not specifically disclose wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage.
However, Richman discloses wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage [see Col 5, ll. 19 – 30; Optionally, the initial flight operation can be performed with a first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, and 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
the UAV 10 can utilize one or more visual classifiers and/or computer vision algorithms, to determine that the center of the images being obtained during descent correspond to the image data of the damaged area 32. Optionally, the UAV 10 can have information describing a 3D model of the property 20 [Col 16, ll. 20 – 42].
Therefore, it would have been obvious to modify Riland as modified, to include the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions. 


Claim 27, Riland as modified discloses the system of claim 26, but does not specifically disclose wherein the job determination engine is further configured to: generate a user interface that includes the obtained sensor information, and receive user input specifying assignments of the properties that are to be inspected in more detail.
However, Richman discloses wherein the job determination engine is further configured to: generate a user interface that includes the obtained sensor information, and receive user input specifying assignments of the properties that are to be inspected in more detail [see Col 4, ll. 35 – 48 and Col 5, ll. 19 – 30 -  cloud system can generate information describing one or more jobs to be performed by a UAV, optionally in concert with an operator using a user device (such as a ground control system, including a laptop, tablet, and so on) that is in communication e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Therefore, it would have been obvious to modify Riland as modified, to include wherein the job determination engine is further configured to: generate a user interface that includes the obtained sensor information, and receive user input specifying assignments of the properties that are to be inspected in more detail, in order to reduce the overall time of inspection, and enables property to be maintained in safer conditions. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and intelligently react to contingencies, the risk of harm to the UAV or damage to surrounding people and property can be greatly reduced.





Claim 30, Riland as modified discloses the system of claim 21, but does not specifically disclose wherein the job determination engine is further configured to: generate jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited.
However, Richman discloses wherein the job determination engine is further configured to:  generate jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited. [see at least Col. 3, ll. 5 – 35 - to determine information associated with a job, the cloud system can access property information for an input property (e.g., from public and/or private databases via an application program interface (API)), and determine a property boundary for the property. The property information received by the cloud system can be of various data types, for example, parcel polygons, vector, rasterized, shape files, or other data types. For the particular property, the cloud system may create the geofence envelope based on the property shape data. The various data types ideally would have geolocation and/or coordinate information, such as latitudinal/longitudinal points for use in orienting and creating the geofence envelope.

Therefore, it would have been obvious to modify Riland as modified, to include wherein the job determination engine is further configured to: generate jobs for the .




Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Hopkins, III (US 8346578) and Speasl (US 20160364989).

Claim 8, Riland as modified discloses the method of claim 1, wherein determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information, but does not specifically disclose comprising accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, based on the accessed information obtained from hardware, that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may include sensors for locating a nearby UAV 100 such as a GPS receiver, one or more radar detectors, one or more sonar detectors, one or more laser rangefinders, and one or more cameras of any of the types described herein as cameras that can be used by the UAV 100. [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational or real estate sales promotional purposes (e.g., family photos from otherwise impossible angles) [see 0138 – 0139].
Therefore, it would have been obvious to modify Riland as modified, to include accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information 


Claim 18, Riland as modified discloses the non-transitory computer storage medium of claim 11, but does not specifically disclose wherein to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the likelihood of damage being greater than the threshold, the instructions, when executed by the one or more processors, cause the one or more processors to: access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determine, based on the accessed information obtained from hardware, that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational or real estate sales promotional purposes (e.g., family photos from otherwise impossible angles) [see 0138 – 0139].



Claim 28, Riland as modified discloses the system of claim 21, but does not specifically disclose wherein to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information the weather event determination engine is configured to: access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determine, based on the accessed information obtained from hardware, that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
[See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational [see 0138 – 0139].
Therefore, it would have been obvious to modify Riland as modified, to include accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, based on the accessed information obtained from hardware that particular properties are to be inspected in more detail, as suggested and taught by Speasl, providing accurate location of property to be inspected in a timely and efficient manner. 	




Claims 9, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Hopkins, III (US 8346578) and Speasl (US 20160364989), further in view of Garcia - Gabin (US 20170349279) (hereinafter referred to as GG).

Claim 9, Riland as modified discloses the method of claim 8, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Riland as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 



Claim 19, Riland as modified discloses the non-transitory computer storage medium of claim 18, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
	However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Riland as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 






Claim 29, Riland as modified discloses the system of claim 28, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
	However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Riland as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	
	
	 /ABBY Y LIN/             Supervisory Patent Examiner, Art Unit 3664